                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ROOR INTERNATIONAL BV; and
SREAM, INC.,

       Plaintiffs,

v.                                                       Case No. 6:18-cv-1733-Orl-37GJK

S&T TOBACCO INTERNATIONAL,
INC.; and SAID LYAM,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiffs sued Defendants for trademark infringement. (Doc. 1.) Defendants failed

to appear, and Plaintiffs successfully obtained an entry of default against them. (Docs.

13–15.) Now, Plaintiffs move for default judgment and an award of $15,000 in statutory

damages and $826.77 in costs. (Doc. 16 (“Motion”).) On referral, U.S. Magistrate Judge

Gregory J. Kelly recommends the Court grant in part and deny in part the Motion. (Doc.

17 (“R&R”).) Specifically, Magistrate Judge Kelly found Plaintiffs demonstrated actual

damages due to Defendants’ willful trademark infringement and are entitled to $15,000

in statutory damages pursuant to the Lanham Act, but only $595.00 in costs. (Id. at 8.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the


                                            -1-
Court adopts the R&R in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

             (Doc. 17) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     Plaintiffs’ Motion for Default Final Judgment Against S&T Tobacco

             International, Inc. and Said Lyam is GRANTED IN PART AND DENIED

             IN PART:

                 a.     The Motion is DENIED to the extent Plaintiffs seek an award of

                        $826.77 in costs.

                 b.     In all other respects, the Motion is GRANTED.

      3.     The Clerk is DIRECTED to:

                 a.     Enter default judgment in favor of Plaintiffs Roor International

                        BV and Sream, Inc. and against Defendants S&T Tobacco

                        International, Inc. and Said Lyam for damages in the amount of

                        $15,595.00; and

                 b.     Close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 17, 2019.




                                            -2-
Copies to:
Counsel of Record




                    -3-
